            Case 1:20-cv-01410-UNA Document 7 Filed 07/16/20 Page 1 of 2
                                                                                          FILED
                                                                                                7/16/2020
                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                     Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

PAUL HANSMEIER,                               )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 20-1410 (UNA)
                                              )
WILLIAM P. BARR,                              )
                                              )
                Defendant.                    )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the Court on review of the complaint and plaintiff’s

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the complaint pursuant to 28 U.S.C. § 1915A (requiring immediate

dismissal of a prisoner’s action upon a determination that the complaint fails to state a claim

upon which relief may be granted ).

       A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff is a federal prisoner incarcerated at

the Federal Correctional Institution in Sandstone, Minnesota. He wants to sue individuals for

copyright infringement but allegedly “faces a credible risk of criminal prosecution for fraud and

extortion in connection with bringing his copyright enforcement cases.” Compl. ¶ 19.

Apparently, this would add to Plaintiff’s indictment in “late-2016” for mail and wire fraud based

on similar “enforcement” conduct, id. ¶ 11, which he moved unsuccessfully to dismiss. See

United States v. Hansmeier, No. 16-cr-00334, 2017 WL 3971874, at *1 (D. Minn. Sept. 8, 2017)

(“The Indictment in this criminal case against Defendant Paul R. Hansmeier charges him in 18



                                                  1
          Case 1:20-cv-01410-UNA Document 7 Filed 07/16/20 Page 2 of 2




counts, including one count of conspiracy to commit mail fraud and wire fraud, five counts of

mail fraud, ten counts of wire fraud, one count of conspiracy to commit money laundering, and

one count of conspiracy to commit and suborn perjury.”).

       Plaintiff wants this Court to “enjoin” U.S. Attorney General William Barr “from pursuing

[Plaintiff] and those assisting him for fraud or extortion for enforcing copyrights via the Olan

Mills method.” Compl. ¶ 3 (citing Olan Mills, Inc. v. Linn Photo Co., 23 F.3d 1345, 1347-48

(8th Cir. 1994) (upholding investigative scheme of copyright holder that merely provided the

suspected infringer “an opportunity to infringe upon four clearly marked copyrights”)). The

Attorney General has absolute discretion in deciding whether to investigate claims for possible

criminal or civil prosecution, and, as a general rule applicable here, such decisions are not

subject to judicial review. Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480-81 (D.C. Cir.

1995); see Heckler v. Chaney, 470 U.S. 821, 831 (1985) (“[A]n agency’s decision not to

prosecute or enforce, whether through civil or criminal process, is a decision generally

committed to an agency’s absolute discretion.”); United States v. Nixon, 418 U.S. 683, 693

(1974) (acknowledging that the Executive Branch “has exclusive authority and absolute

discretion to decide whether to prosecute a case”). Therefore, Plaintiff has stated no plausible

claim to relief. A separate Order of dismissal accompanies this Memorandum Opinion.



                                                      /s/
                                                      JAMES E. BOASBERG
                                                      United States District Judge

DATE: July 16, 2020




                                                 2
